04/07/2022



                                                                                  Case Number: DA 22-0018




           IN THE SUPREME COURT OF THE STATE OF MONTANA

 SERAPHINA WILSON, a minor, by              Supreme Court Cause No. DA 22-0018
 and through her guardian, JEFFREY
 FERGUSON,

                Plaintiff & Appellee,
                                             ORDER GRANTING APPELLANT’S
          vs.                                    SECOND MOTION FOR
                                              EXTENSION OF TIME TO FILE
 STATE OF MONTANA, by and                           OPENING BRIEF
 through the Montana Department of
 Public Health and Human Services,

                Defendant & Appellant,


        Pursuant to the authority granted under Rule 26(2), M.R.App.P., Appellant

State of Montana (herein “State” or “Appellant”) is granted its second extension of

time, of forty-five days, through and including June 2, 2022, within which to file

Appellant’s Opening Brief.

        ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                       Electronically signed by:
ORDER                                    Page 1 of 1                         Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              April 7 2022